                Case 1:19-cr-00795-SHS Document 215 Filed 12/14/20 Page 1 of 2




       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       ----------------------------------------------------------------X
       UNITED STATES OF AMERICA

                                                                                        WAIVER OF RIGHT TO BE PRESENT
                                      -v-
                                                                                        AT CRIMINAL PROCEEDING
       KEVIN MELENDEZ
                                                                                           19-CR-795 (SHS)
                                                  Defendant.
       -----------------------------------------------------------------x

       Check Proceeding that Applies

        X        Entry_.Qf_Plea of G_uilt't___                                     -   - -~-- -~.~---
                 I am aware that I have been charged with violations of federal law. I have consulted with my
                 attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
                 charges. I understand I have a right to appear before a judge in a courtroom in the Southern
                 District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
                 also aware that the public health emergency created by the COVID-19 pandemic has interfered
                 with travel and restricted access to the federal courthouse. I have discussed these issues with my
                 attorney. By signing this document, I wish to advise the court that I willingly give up my right to
                 appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
                 to advise the co urt that I willingly give up any right I might have to have my attorney next to me
                 as I enter my plea so long as the following conditions are met. I want my attorney to be able to
                 participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
                 want the ability to speak privately with my attorney at any time during the proceeding if I wish to
                 do so.




        Date:
    16[~:>(~
                                 Kevin Melendez
                            Print Name
                                                                            ½eu~n K~le-Ybk~
                                                                            Signature of Defendant




                  Sentence

                  I understand that I have a right to appear before a judge in a courtroom in the Southern District
                  of New Yo rk at the time of my sentence and to speak directly in that courtroom to the judge
                  who will sentence me. I am also aware that the public health emergency created by the
                  COVID-19 pandemic has interfered with travel and restricted access to the federal courthouse. I
                  do not wish to wait until the end of this emergency to be sentenced . I have discussed these
                  issues with my attorney and w illingly give up my right to be present, at the time my sentence is
                  imposed, in the courtroom with my attorney and the j udge who will impose that sentence.
                  By signing this document, I wish to advise the court that I willingly give up my right to appear
                  in a courtroom in the Southern District of New York for my sentencing proceeding as well as my
                  right to have my attorney next to me at the time of sentencing on the following cond itions. I
                  want my attorney to




--------------------------------------------------'/
             Case 1:19-cr-00795-SHS Document 215 Filed 12/14/20 Page 2 of 2




             be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
             I also want the ability to speak privately with my attorney at any time during the proceeding if I
             wish to do so.



   Date:                                                        ~ ~ V\ Mcl~nJiz
fO/;).)JX)           Print Name                                 Signature of Defendant

   I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
   my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
   this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
   proceedings being held with my client and me both participating remotely .


                                  c-t-amJ9-l;J-f-- ------
                  v vi 18ffi J-;---Q
                 \/\r1r
   Date:
                     Print Name




   Addendum for a defendant who requires services of an interpreter:

   I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
   translated this document, in its entirety, to the defendant before the defendant signed it. The
   interpreter's name is: _ _ _ _ _ _ _ _ __



   Date:
                     Signature of Defense Counsel




    Accepted:
                __ S\g.nc;1ture of Judge
                   Date: December 14, 2020




                                                            2
